Citation Nr: 1048049	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  10-00 295A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical Center 
in Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical 
treatment provided from March 7, 2008 to March 10, 2008 at St. 
Joseph Hospital in Omaha, Nebraska.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 decision of a Department of Veterans Affairs 
(VA) Medical Center (VAMC) that denied payment or reimbursement 
of certain medical expenses incurred in March 2008.

This case has been advanced on the docket.


FINDINGS OF FACT

1.  The Veteran is service-connected for schizophrenic reaction, 
rated 70 percent disabling, and compression fracture, sixth 
dorsal vertebra, rated 40 percent disabling; the combined 
service-connected disability rating is 80 percent, and the 
Veteran has been granted a total rating based on individual 
unemployability due to service-connected disability (TDIU), 
effective May 27, 1998.

2.  From March 4, 2008 to March 10, 2008 the Veteran received 
medical treatment from a private hospital for syncope and 
intracranial hemorrhage.

3.  VA has awarded payment or reimbursement for the medical 
expenses from March 4, 2008 to March 6, 2008.

4.  The Veteran's condition stabilized on March 8, 2008 and a VA 
medical facility was feasibly available at that time.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of medical expenses 
not previously authorized that were incurred for treatment at St. 
Joseph Hospital in Omaha, Nebraska through March 7, 2008 have 
been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. 
§§ 17.120, 17.121, 17.1000-17.1008 (2010).

2.  The criteria for reimbursement of unauthorized medical 
expenses not previously authorized that were incurred for 
treatment at St. Joseph Hospital in Omaha, Nebraska from March 8, 
2008 to March 10, 2008 have not been met.  38 U.S.C.A. §§ 1725, 
1728, 5107 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-
17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1).

The provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 38 
C.F.R. § 17.124, the Veteran has the duty to submit documentary 
evidence establishing the amount paid or owed, an explanation of 
the circumstances necessitating the non-VA medical treatment, and 
other evidence or statements that are deemed necessary and 
requested for adjudication of the claim.  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, VA 
is required to notify the claimant of its reasons and bases for 
denial, his or her appellate rights, and to furnish all other 
notifications or statements required.  38 C.F.R. § 17.132.

By correspondence dated in November 2009, VA issued notice of the 
information and evidence necessary to substantiate the claim for 
payment of unauthorized medical expenses.  While VCAA notice was 
not provided prior to initial adjudication of the matter, the 
appellant was not prejudiced thereby as the matter was 
readjudicated subsequent to receipt of VCAA notice.

With respect to VA's duty to assist, all pertinent evidence 
regarding the reported non-VA medical treatment in question has 
been obtained and associated with the claims file.  The Veteran 
has not referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are met, 
and the Board will address the merits of the claim.

Analysis

In this case, the Veteran was provided medical treatment at a 
private hospital from March 4, 2008 to March 10, 2008 for syncope 
and brain hemorrhaging.  The Veteran was treated with IV fluids 
and a series of CT scans of the head were performed.  A March 8, 
2008 treatment record noted that the Veteran was feeling better 
and that a CT scan had revealed only minimal extension of 
bleeding.  The March 8, 2008 note also indicated that the use of 
a Foley catheter was being discontinued and the Veteran was being 
instructed in self-catheterization.

In a November 2009 letter, a Revenue Cycle Clinician essentially 
stated that the Veteran was not stable for discharge for the time 
period prior to March 10, 2008.  In a January 2010 letter, the 
Veteran's VA primary care physician opined that the Veteran was 
stable for transfer to VA on March 8, 2008.  In a July 2010 
memorandum, the VAMC's Acting Chief of Staff noted that he had 
determined that the Veteran was stable to transfer to VA 
inpatient care on March 6, 2008.  

VA has awarded payment or reimbursement for the medical expenses 
from March 4, 2008 to March 6, 2008.  The Veteran has essentially 
asserted that his condition had not stabilized until, at the 
minimum, March 8, 2008.  He has also questioned as to whether a 
VA medical facility was feasibly available at that time he was 
deemed to have stabilized.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private facility, 
it must first be determined whether the services for which 
payment is sought were authorized in advance by VA.  38 U.S.C.A. 
§ 1703(a) (West 2002); 38 C.F.R. § 17.54 (2009); see also Malone 
v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it 
must be determined whether the claimant is otherwise entitled to 
payment or reimbursement for services.

The Board observes that there is no evidence revealing that prior 
authorization for the private medical treatment received at St. 
Joseph Hospital from March 4, 2008 to March 10, 2008 was 
obtained.  As such, the issue on appeal must be decided in light 
of the requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.

Obtaining payment or reimbursement of the expenses of private 
medical care are provided for under 38 U.S.C.A. §§ 1725 and 1728.  
Under 38 U.S.C.A. § 1728, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA facility, 
a claimant must satisfy three conditions.  There must be a 
showing that three criteria are met: (a) the care and services 
rendered were either: (1) for an adjudicated service-connected 
disability, or (2) for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability, or (4) for any 
injury, illness, or dental condition in the case of a veteran who 
is participating in a rehabilitation program; and (b) the 
services were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) no VA 
or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA authorization 
for the services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2010).

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care participants 
(i.e., enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or domiciliary 
care under such system within the last 24-month period) and who 
are personally liable for such non-VA treatment and not eligible 
for reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible 
for payment or reimbursement for emergency services for non-
service connected conditions in non-VA facilities, a veteran has 
to satisfy several conditions, including the following:

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the veteran becomes stabilized);

38 C.F.R. § 17.1002.  Failure to satisfy any one of the criteria 
precludes VA from paying or reimbursing unauthorized private 
medical expenses.

As noted in the law and regulations outlined above, a medical 
emergency lasts only until the time the Veteran becomes 
stabilized.  As noted, VA has determined that the Veteran's 
condition had stabilized on March 6, 2008.  The Board notes, 
however, that the Veteran's primary care physician, in a January 
2010 letter, noted that he had reviewed the Veteran's records and 
found that the Veteran's condition had not stabilized until March 
8, 2008.  As such, the Board finds that payment or reimbursement 
of medical expenses not previously authorized that were incurred 
for treatment at St. Joseph Hospital through March 7, 2008 is 
warranted.

As noted, the Veteran's VA primary care physician has indicated 
that the Veteran was stabilized and able to transfer to a VA 
facility on March 8, 2008.  While a private nurse has essentially 
indicated that the Veteran was not stabilized at that time, the 
Board notes that the Veteran's primary care physician is and was 
obviously familiar with the Veteran's medical history.  Further, 
a review of the Veteran's March 8, 2008 treatment record clearly 
shows that the Veteran's situation had improved.  To the extent 
that the opinions may differ, due to the qualifications of the VA 
physician, and due to his obvious familiarity with the Veteran's 
medical history (including specifically in March 2008), the Board 
finds that the VA physician's January 2010 opinion is of more 
probative value in this case.

The Board observes that the Veteran's representative has 
questioned whether VA had space to accommodate the Veteran on 
March 8, 2008.  The Board notes that emails from the VAMC's Chief 
of Non-VA Care, in noting that he had reviewed records from the 
time period in question, stated that "we would have had a bed 
[for the Veteran] to transfer to us, if we were contacted."  He 
further essentially indicated that there had been no request made 
to transfer the Veteran in March 2008.

Based on the foregoing, and as VA regulations do not allow for 
payment or reimbursement of private medical expenses after 
stabilization has been achieved, where a VA facility is feasibly 
available, the Board finds that reimbursement of unauthorized 
medical expenses not previously authorized that were incurred for 
treatment at St. Joseph Hospital in Omaha, Nebraska from March 8, 
2008 to March 10, 2008 is not warranted.

The Board sympathizes with the Veteran's request for 
reimbursement or payment of the expenses incurred.  Payments of 
monetary benefits from the Federal Treasury, however, must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided, and regardless of extenuating 
circumstances or claims of fairness.  Harvey v. Brown, 6 Vet. 
App. 416 (1994).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claim, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to payment or reimbursement for the cost of medical 
treatment provided through March 7, 2008 at St. Joseph Hospital 
in Omaha, Nebraska is granted.

Payment or reimbursement of the unauthorized medical expenses 
incurred at St. Joseph Hospital in Omaha, Nebraska from March 8, 
2008 to March 10, 2008 is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


